Citation Nr: 0841796	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-28 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The veteran originally testified before a Veterans Law Judge 
at a Travel Board hearing in November 2005.  That Veterans 
Law Judge left the Board and the veteran was offered the 
opportunity to have a new hearing by way of a letter dated in 
December 2007.  See 38 C.F.R. § 20.707 (2008).  The veteran 
responded that same month that he desired another Travel 
Board hearing.

The veteran's case was remanded to the RO in February 2008.  
The veteran was scheduled for a hearing in July 2008 and 
notified of the date in June 2008.  The veteran contacted the 
RO and requested that his hearing be rescheduled.  The 
hearing was rescheduled for a date in November 2008 and 
notice was provided in September 2008.

The veteran contacted the RO in October 2008.  He stated that 
he would not appear for the hearing.  He also asked that his 
claim be decided based on the evidence of record.  In light 
of the veteran's withdrawal of his request for a hearing, the 
Board will conduct its appellate review based on the evidence 
of record.  See 38 C.F.R. § 20.704(e) (2008).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.





REMAND

The veteran served on active duty from July 1966 to June 
1969.  He had service in the Republic of Vietnam from June 
1968 to June 1969.  The veteran contends that he suffers from 
a skin condition that is related to his military service, to 
include exposure to herbicides while serving in Vietnam.

The veteran's service treatment records (STRs) reflect that 
he was seen on two occasions in 1968 for tinea versicolor.  
There were no further treatment entries for tinea versicolor.  

The veteran's June 1969 separation examination was negative 
for any findings involving a skin disorder.  The veteran did 
not report any problems with his skin on his Report of 
Medical History that he completed at the time of his 
examination.

The veteran has said he received treatment from a private 
physician soon after his return from Vietnam.  However, the 
physician was now deceased and his records were destroyed.

The veteran was asked to provide evidence in support of his 
claim but he has not identified treatment from any other 
source since he submitted his claim for service connection in 
June 2004.

The veteran's case was previously before the Board in June 
2007 when it was remanded to afford him a VA examination.  
The veteran was examined in August 2007.  The VA examiner 
noted in her report that the veteran had had a VA Agent 
Orange examination in August 2006.  She also said she had 
reviewed computerized records in the examination report.  It 
is not clear from this entry if she meant laboratory studies 
completed with the examination or treatment records.  

The Board notes that no VA records have been associated with 
the claims folder outside of the VA examination report dated 
in August 2007, to include the referenced Agent Orange 
examination.  The case must be remanded so that any 
outstanding records relied on by the examiner, and any other 
existing VA records, may be obtained and associated with the 
claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); 38 C.F.R. § 3.159(c)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  

Even if the veteran does not 
respond, a check for all records 
relating to the veteran should be 
made of the VA medical center (VAMC) 
at Mountain Home, Tennessee.  Any 
existing records must be obtained 
and associated with the claims 
folder.

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case (SSOC) and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


